Fletcher, Justice.
We granted the writ of certiorari to consider whether the trial court erred in excluding post-indictment evidence related to Ramsey Agan’s claim that the district attorney failed to investigate corrupt campaign practices. See Agan v. State, 203 Ga. App. 363, 366 (417 *784SE2d 156) (1992). Although Agan contends that the trial court consistently denied his attempts to introduce post-indictment evidence at the hearing on his claim of selective prosecution, the record shows that no limitation was placed on the time or subject of the district attorney’s testimony. In addition, the trial court permitted Agan to introduce evidence of post-indictment campaign contributions made to commissioners by other developers while their zoning applications were pending.
Decided February 25, 1993.
George E. Butler II, for appellant.
Robert E. Wilson, District Attorney, Barbara B. Conroy, Assistant District Attorney, for appellee.
A trial court’s rulings on the relevancy of evidence will not be disturbed unless there is an abuse of discretion. Anderson v. State, 258 Ga. 278, 279 (368 SE2d 508) (1988). Given the district attorney’s testimony and the admission of other post-indictment evidence, we conclude the trial court did not abuse its discretion in ruling on the admissibility of evidence.

Judgment affirmed.


Clarke, C. J., Hunt, P. J., Benham, Sears-Collins and Hunstein, JJ., concur.